February 8, 1917. The opinion of the Court was delivered by *Page 285 
The defendant, a young negro boy of 19 years, was convicted of seducing a negro girl of 16 years, by means of deception and promise of marriage. Let the statute which creates the offense be reported.
There are two exceptions, to wit: (1) That there was no testimony to corroborate the girl's story, as the statute requires there should be; and (2) that the testimony of the girl's mother about the defendant's declaration to her was incompetent to prove corroboration, because the declaration was made after the alleged seduction. The exceptions will be reported.
The statute has constituted the offense out of two concurring acts: (1) Seduction; and (2) deception by promise to marry. It is not denied, but it was admitted by the defendant, that he seduced the girl. The only issue is: Did he do so by the deception of a promise to marry her. There is no dispute but that she so testified; the only dispute is that her testimony as to the promise is not corroborated by other testimony. The statute, we think wisely, provides that the woman's testimony must not be uncorroborated. That is to say, there must be testimony other than the woman's, of a person or of circumstances, to prove the deception by promise to marry. The statute, wisely too, does not declare the character of the testimony, the amount of it, or the weight of it.
To "corroborate" is defined:
"To strengthen; to add weight or credulity to a thing by additional and confirming facts or evidence." Black, p. 277.
Webster defines the word, "To make more certain."
The Circuit Court thought the testimony, other than that of the girl, made the proof of the offense more certain; and we concur in that opinion. *Page 286 
The girl was not lewd or unchaste. There was no habitual intercourse with her by the defendant. The boy paid court to the girl three or four months. He accompanied her to and from church. The boy suddenly left off his attentions. The mother upbraided the boy when she made the discovery. The boy said, "Give me time, I want to talk to the girl," and he did go and talk to her and returned to the mother and said, "Me and the girl made arrangement to marry," and, "Don't be uneasy, I am going to marry your daughter;" and, "I will come down there Tuesday. I am going to give you satisfaction. You must sympathize with me." This occurred after the event. And before the event the mother questioned the boy about his intentions in the court he paid the girl. She said, "I want to know, if you come here bearing me down, let's quit." And thereto he answered: "I guarantee if me and Lillie agree like doing now, Lillie will become a link in my own chain; if not, I will leave her like I found her." The mother testified "that is when he first started at my home."
The first exception is overruled.
The second exception is unsound. That which the boy said after the event is correlated with what he said before the event; the whole of it makes the history of the offense of seduction by promise to marry.
The judgment below is affirmed. *Page 287